Citation Nr: 1145065	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-21 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable evaluation of scars, post-operative, bilateral knees.

2.  Entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the left knee, post-operative.

3.  Entitlement to an evaluation in excess of 20 percent disabling for post-operative fixation of the right knee with restricted flexion.

4.  Entitlement to service connection for bilateral ankle condition, as secondary to service-connected post-operative fixation of the right knee with restricted flexion.

5.  Entitlement to service connection for right hip pain, as secondary to service-connected post-operative fixation of the right knee with restricted flexion.

6.  Entitlement to service connection for muscle fatigue, as secondary to service-connected degenerative joint disease of the left knee, post-operative.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over this claim is now with the RO in New Orleans, Louisiana.


FINDING OF FACT

In a November 30, 2011 submission to the RO prior to the promulgation of a decision in the appeal, the Veteran effectively withdrew her current claims on appeal for the denial of a higher evaluation for scars, post-operative, bilateral knees, higher evaluation for degenerative joint disease of the left knee, higher evaluation for post-operative fixation of the right knee with restricted flexion, service connection for bilateral ankle condition and right hip pain as secondary to service-connected post-operative fixation of the right knee with restricted flexion, and service connection for muscle fatigue as secondary to service-connected degenerative joint disease of the left knee.



CONCLUSION OF LAW

Because the Veteran has withdrawn her appeal on the issues of entitlement to entitlement to a compensable evaluation of scars, post-operative, bilateral knees, entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the left knee, entitlement to an evaluation in excess of 20 percent disabling for post-operative fixation of the right knee with restricted flexion, entitlement to service connection for bilateral ankle condition as secondary to service-connected post-operative fixation of the right knee with restricted flexion, entitlement to service connection for right hip pain as secondary to service-connected post-operative fixation of the right knee with restricted flexion, and entitlement to service connection for muscle fatigue, as secondary to service-connected degenerative joint disease of the left knee, post-operative, the Board does not have jurisdiction to consider the claims.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or his authorized representative.  38 C.F.R. § 20.204.

In this case, in a November 30, 2011 submission to the RO from the Veteran's representative, the Veteran effectively indicated her desire to withdraw her appeals as to the issues as listed above.

The submission noted a phone conversation between the Veteran and her representative.  Per the phone conversation, the representative indicated that "[the Veteran] wishes to withdraw her appeals on the following issues."  The representative then lists the six issues as enumerated on the title page of this decision.

This submission constitutes an effective written withdrawal of the substantive appeal with regard to the issues of entitlement to entitlement to a compensable evaluation of scars, post-operative, bilateral knees, entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease of the left knee, entitlement to an evaluation in excess of 20 percent disabling for post-operative fixation of the right knee with restricted flexion, entitlement to service connection for bilateral ankle condition as secondary to service-connected post-operative fixation of the right knee with restricted flexion, entitlement to service connection for right hip pain as secondary to service-connected post-operative fixation of the right knee with restricted flexion, and entitlement to service connection for muscle fatigue, as secondary to service-connected degenerative joint disease of the left knee, post-operative.

Hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the claims, and they must therefore be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

ORDER

The appeal is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


